AO 247 (Rev. NCE 3/ 19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)        Page 1 of 2 (Page 2 Not for Public Disclosure)



                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Eastern District of North Carolina


                    United States of America
                                  v.                                        )
                      Lewis Harold Ambrose                                  )
                                                                            )    Case No:         4:09-CR-108-IH

                                                                            ))   USM No:          52851-056
                                                                                                 ~~~~~~~~~~~~~~




Date of Original Judgment:                 July 13 , 2010
Date of Previous Amended Judgment: _ _ _ _ _ __                             )    Sonya Allen
(Use Date of Last Amended Judgment if Any)                                       Defendant 's Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(l)(B)
         Upon motion of 0 the defendant D the Director of the Bureau of Prisons D the court under 18 U.S.C.
§ 3582( c)(l )(B) for a modification of an imposed tem1 of impri sonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,


IT IS ORDERED that the motion is:
           D DENIED. 0 GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of 180               months is reduced to 130 months
                                                                                                          ------------
                                              (Complete Parts I and II of Page 2 when motion is granted)

The term of supervised release is reduced to 4 years.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated _J_ul_,y_l
                                                                             _ _3..:...,_20_1_0..:..,_ _ _ _ _ _ _ _ _ _ _ _ __
shall remain in effect. IT JS SO ORDERED.




                                                                                                      Printed name and title
